Citation Nr: 0320296	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for specified lost teeth 
for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from July 1963 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

The case was previously before the Board in September 1999 
and November 2001, when it was remanded for additional 
development.  The case has returned for appellate action.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran did not serve in combat, was not a prisoner 
of war and experienced no dental trauma during service.

3.  The veteran's missing teeth are replaceable.


CONCLUSION OF LAW

Service connection for lost teeth for compensation purposes 
is not warranted.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In an April 1998 
statement of the case, a Board Remand in November 1999 and 
April 2001, supplemental statements of the case in July 1998, 
November 1998, August 2000, and April 2003, and letters 
issued in May and June 2002, VA informed the appellant of the 
type of evidence needed to substantiate his claim.  The 
appellant was also advised that VA would assist in obtaining 
identified records, but that it was appellant's duty to 
provide enough information for VA to obtain the records.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statement of the case, 
the supplemental statements of the case, the Board remands, 
and the May and June 2002 letters informed the appellant of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing a VA examination to the appellant 
in March 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Factual background

The veteran claims that he experience dental trauma during 
service when he fell on the ice injuring his left ankle.  The 
veteran does not contend, and his service records do not 
show, that he served in combat.

In August 1971, the RO obtained the veteran's service medical 
records from the National Personnel Records Center (NPRC).

The veteran's service medical records do not confirm that the 
veteran experienced dental trauma during service.  According 
to the entrance examination there was no evidence of missing 
teeth.  According to an outpatient treatment record dated May 
1964, the veteran fell on his knee.  The associated May 1964 
x-ray study was negative for fracture.  According to a July 
1965 treatment report, the veteran was treated for a 
fractured left ankle.  He reportedly slipped and fell on his 
left ankle.  There was no description of the veteran injuring 
his teeth or mouth as a result of the injuries in May 1964 
and July 1965.  According to the May 1966 separation 
examination report, the veteran was missing several teeth, 
but there was no evidence that they were lost due to dental 
trauma.  He was missing teeth 1, 3, 4, 5, 6, 7, 12, 14, 18, 
19, 30, and 32.  Teeth 9 and 17 were marked as restorable 
teeth.  The separation examiner noted "Class II acceptable 
and dentures serviceable".  The veteran did not indicate 
that he had a tooth or gum problem on the May 1966 Report of 
Medical History at separation.

There is approximately a 20-year gap between the service 
medical records and the first set of post-service medical 
evidence.  The veteran submitted non-VA medical records dated 
from 1988 to 1996.  This evidence is not material to the 
issue on appeal because it does not pertain to treatment of 
the veteran's teeth during or after service. 

The RO obtained VA medical examination reports and treatment 
records but they are not relevant to the issue on appeal 
because they do not pertain to treatment of the veteran's 
teeth during or after service. 

The RO requested additional service medical records from the 
National Personnel Records Center (NPRC) in September 1996.  
In December 1996, the NPRC replied that it had previously 
sent all available service medical and dental records to the 
RO.

In May 1998, the veteran appeared before a hearing officer at 
the RO.  He testified that he fell during service and hurt 
his teeth.  He recalled that it was winter and he was 
stationed in Germany.  The street was made of cobblestone and 
unsteady.  The veteran explained that his memory was not 
clear, but he recalled that, when he fell and fractured his 
left ankle, he also hit his mouth and damaged his teeth.  He 
recounted that, as a medic, he sought treatment for his teeth 
off the record.  Therefore, there was no documentation made 
of the teeth he lost due to trauma.

According to a June 1998 private medical record, L.R.L., 
D.D.S., reported that he had treated the veteran since 1990.  
He provided a full upper denture for the veteran.  Dr. L.R.L. 
added that the veteran had an upper bridge that was 
completely worn out and that, according to the veteran, he 
had had the bridge since service.

In November 1999, the RO requested that the veteran provide 
any private dental records, specifically from a Dr. M. and a 
Dr. J. who practiced in Texarkana.  The veteran did not 
provide the requested dental records.  In June 2002, the RO 
requested any relevant medical records identified by the 
veteran.  No additional records were submitted by the 
veteran.

The NPRC informed the RO in January 2003 that it did not have 
any additional service medical records or dental records to 
send.  

According to a March 2003 VA examination report, the examiner 
noted that the claims file was reviewed.  The examiner noted 
that there was no mention of dental trauma in the records.  
The examiner diagnosed the veteran's missing teeth and 
commented that it was difficult to tell whether or not 
previous trauma played a role in the present dentition other 
than the fact that some teeth (numbers unknown) were lost 
early.

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may also be granted for 
any disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Prior to June 8, 1999, VA's Schedule for Rating Disabilities 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120, 17.123.  38 C.F.R. § 4.149 
(1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; those 
provisions were added to 38 C.F.R. § 3.381(a), which now 
notes that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.

The purpose of the above amendment was merely to clarify the 
requirements for service connection of dental disorders, and 
the circumstances in which VA would consider certain dental 
conditions service-connected for treatment purposes.  Such 
changes were not substantive in the context of the present 
claim, and therefore a comparative consideration of the 
former and revised regulations is not required pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In order to establish service connection for compensation 
purposes it must be shown that the veteran currently has 
dental disability that is due to combat or other inservice 
trauma.  38 C.F.R. § 3.381(a)(b).  In this case, the veteran 
claims that during service he fell during service and injured 
his mouth, resulting in the loss of several teeth.  However, 
there is no indication that he sustained any external trauma 
to the face or mouth during service.  Although the service 
medical records document that he fell in May 1964 and July 
1965, there is no documentation of complaints or treatment 
for lost teeth resulting from either fall.  The veteran does 
not contend nor does the record show that he engaged in 
combat.  While several teeth may have been extracted during 
service, "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during the veteran's military service. VA O.G.C. 
Prec. Op. No. 5-97.  In any event, the record contains 
absolutely no competent evidence of a current dental 
condition due to in-service trauma.  

"Competent medical evidence" means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. Competent medical evidence may also mean statements 
conveying sound medical principles found in medical 
treatises. It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 CFR § 3.159.

"Competent lay evidence" means any evidence not requiring 
that the proponent have specialized education, training, or 
experience. Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 CFR § 3.159.

The veteran maintains that he lost his teeth as a result of 
trauma during service. Although the veteran's military 
occupational specialty was as a medical specialist, he is not 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. While the veteran 
is competent to attest to matters susceptible to lay 
observation, as a lay person, he is not competent to provide 
an opinion requiring medical expertise, such as an opinion 
that his missing teeth are etiologically related to trauma 
during service. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

There is no dispute that the veteran fell on two occasions 
during service and was treated for a painful right knee and a 
fractured left ankle.  The question is whether the injuries 
during service included dental trauma, which resulted in the 
veteran's missing teeth.  A number of years have past since 
the veteran was in service and there are inconsistencies in 
the veteran's testimony compared to the record.  The veteran 
testified before a hearing officer at the RO that his memory 
was not exact with respect to details of the injury of his 
teeth during service.  He recalled that he was stationed in 
Germany during the winter when he fell.  According to the 
service medical records, the veteran fell in May 1964 and 
July 1965.  May and July are not considered winter months in 
the northern hemisphere where Germany is located.  Moreover, 
there is no documentation of treatment or complaints of lost 
teeth due to the documented falls in May 1964 and July 1965.  
The May 1966 separation examination report indicates that the 
veteran had missing teeth that were dentures serviceable.  

The veteran was asked to provide relevant medical evidence, 
to include treatment from a Dr. M. and a Dr. J. who practiced 
in Texarkana.  The veteran did not respond to the requests 
for records.

In any case, the claims file contains medical evidence that 
all of the missing teeth in the veteran's mouth are 
replaceable.  There is no available medical evidence refuting 
that conclusion.  As set out above, replaceable missing teeth 
do not constitute disabling conditions for which service 
connection may be granted for compensation purposes.  See 38 
C.F.R. § 4.149 (1998); 38 C.F.R. § 3.381 (2002).  


ORDER

Service connection for lost teeth for compensation purposes 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

